Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Responses of 7 Sept. 2022 and 1 Nov. 2022 have been entered.
Claims 21, 25-31 and 35-40 are currently pending.

Election/Restrictions
Applicant’s election without traverse of the species of glucose as the nutrient, pH and O2 for claim 1; glucose as the nutrient, pH, O2, CO2 and HCO3 in claim 31, in the reply filed on 1 Nov. 2022 is acknowledged.
Claims 21, 25-31 and 35-40 are considered here.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21, 25-31 and 35-40 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 recites “at least three parameters selected from” a nutrient level, a pH level and an O2 level, whereas the body of the claim implies that the parameters include the pH level and the O2 level (i.e. that the three parameters cannot include, e.g., three nutrient levels).  Claim 31 contains the same issue with the recited list of five parameters.  It is thus unclear which combinations of parameters are possible for the selection.  The rejection can be overcome by amending claims 21 and 31 to recite “… the three [or five] parameters comprising 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 25-30 are rejected under 35 U.S.C. 103 as being unpatentable over US20180057783 to Paldus et al. in view of Legmann et al., Biotechnology and bioengineering 104.6 (2009): 1107-1120, as evidenced by Michl et al., Communications biology 2.1 (2019): 1-12 and Goudar et al., Biotechnology progress 27.5 (2011): 1347-1357.
Paldus teaches a method for controlling a system of bioreactors, comprising: growing cells in a bioreactor chamber having a culture medium disposed therein; measuring actual values of one or more parameters of the culture medium in the bioreactor using sensors, wherein the parameters can include pH, dissolved oxygen and metabolite/analyte concentrations such as glucose; based on the values of the one or more parameters (e.g., when the parameters differ by a defined amount versus desired (i.e. set-point) value(s), i.e. when the actual values are not equal to set-point values), adjusting/initiating the flow of culture medium disposed in one or more reservoir vessels to the bioreactor via fluidic paths connecting the reservoir(s) to the bioreactor and thereby adjusting the parameter values to approach the desired values (entire doc, including [0004]-[0032]; [0043]-[0133], esp. [0022], [0028]-[0032], [0128]-[0133]; Figs. 3, 6, 8 and 9).  The flow of culture medium from the reservoir can include flowing culture medium from the reservoir to the bioreactor via a first fluidic path and flowing culture medium from the bioreactor to the reservoir via a second fluidic path which is different from and fluidically isolated from the first ([0022], [0028]-[0032], [0128]-[0133]).  Paldus further teaches that the method can be used for culture of mammalian cells, such as CHO cells ([0053]; [0055]; [0087]-[0088]; [0091]).
Regarding the recitation in claim 21 of “disposing” a first fluid in the reservoir and a second fluid in the bioreactor wherein the first and second fluids have different glucose, pH and O2 values, Paldus teaches placing a culture medium in a bioreactor and culturing cells therein until the measured parameters of the medium (which can include pH, O2 and metabolites/analytes such as glucose) vary from desired levels, and then adjusting the parameters by flowing a culture medium from one or more reservoirs (where the reservoir media accomplish said adjustment by differing in the parameter values) (see above).  To the extent one might argue that the claims require that the reservoir medium differs in glucose, pH and O2 values at the time the medium is added to the reservoir (as opposed to adding the same medium to the reservoir and bioreactor, and then having the bioreactor medium change glucose, pH and O2 values over time during a culture process), Paldus further teaches that culture medium to the system during the course of a culture process and/or additional reservoirs o the bioreactor system after a culture process has proceeded in the bioreactor ([0026]; [0139]), and it would have been obvious that such added medium/reservoirs could be filled with fresh medium at the time of addition such that the culture medium parameters of the reservoir medium would differ from those in the bioreactor when disposed therein. 
Regarding the step in claim 21 of “flowing waste product out of the bioreactor chamber through an outlet”, Paldus teaches that the system can include two or more reservoir vessels linked to the bioreactor (e.g., in a star configuration, such that each reservoir is linked to the bioreactor but not other reservoirs) (Figs. 3, 6, 8 and 9), and the flow of spent medium out of the bioreactor into such additional reservoirs can be considered “flowing waste product out of the bioreactor through an outlet”. Regarding claim 28, the flow of spent medium out of the bioreactor into such additional reservoirs would be through a fluid circuit which is fluidly isolated from the first and second circuits.
Regarding claims 25 and 26, Paldus teaches that the bioreactor can include sensors for pH, metabolite concentration, CO2 and dissolved oxygen ([0027]; [0084]; [0105]). Regarding claim 26, it would have been obvious that sensors for distinct parameters of pH, O2 and glucose could be measured with separate sensors. 
Regarding claim 27, Paldus teaches that the bioreactor can be equipped with cell-retaining filters in the fluidic paths connecting the bioreactor with the one or more reservoirs and such filters would allow any liquid waste and any subcellular particles below the filter cutoff to exchange between the bioreactor and the reservoirs (e.g., [0095]; [0129]; [0131]).    
Regarding claims 29 and 30, adding culture medium to the one or more reservoirs of Paldus would necessarily require adding the fluid through an inlet of some kind (any opening in the reservoir can be considered an inlet).  Moreover, in cases in which the bioreactor system comprises two or more reservoirs, the inlet in a reservoir would be fluidly isolated from the fluid circuit connecting the bioreactor to the other reservoir and serving as a waste outlet (see Figs. 3, 6, 8 and 9).
Claims 21 and 25-30 differ from Paldus in that: Paldus does not expressly teach detecting a set-point difference in and simultaneously adjusting the elected combination of parameters (pH, O2 and glucose).
 Legmann teaches pH, O2 levels and feed rate (which is used as feedback control of glucose levels) are process parameters known to be important in affecting expression levels of recombinant proteins in mammalian cells, including product quality in CHO cells (p. 1109, 1st ¶).  Legmann further teaches that pH, O2 and glucose can each vary over time together during common bioreactor operating conditions (Fig. 5 and related text). 
Michl further evidences that glucose levels and pH are linked in mammalian cell cultures, in that the main contributor to pH changes in the medium is lactic acid which is produced via glycolytic metabolism (via consumption of glucose) (i.e. glucose depletion and pH changes occur simultaneously in mammalian cultures) (Michl, p. 3, right col.).
Goudar further evidences that oxygen is continuously consumed/depleted in CHO cell cultures (Goudar, Fig. 5).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Paldus to monitor and control levels of culture medium parameters in a bioreactor by flowing medium between the bioreactor and a reservoir wherein the method includes simultaneously detecting a set-point difference and adjusting the parameters pH, O2 and glucose because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use the method of Paldus to monitor and adjust pH, O2 and glucose because Legmann teaches that such parameters are key parameters for product quality in mammalian cell cultures.  Using the method of Paldus to monitor and adjust pH, O2 and glucose simultaneously would have led to predictable results with a reasonable expectation of success because Paldus teaches that the monitored/adjusted parameters can include pH, O2 and glucose and Legmann teaches that each of pH, O2 and glucose can vary simultaneously under common culture conditions.  Moreover, Michl and Goudar evidence that pH, O2 and glucose would be expected to vary together in mammalian cell culture media, since glucose consumption and pH changes are mechanistically linked via glycolysis and O2 is continuously consumed by the cells.  Paldus teaches that the method can be used to maintain the monitored parameters within desired ranges, and it would have been obvious in light of the above to simultaneously monitor and adjust pH, O2 and glucose.

Claims 31, 35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Paldus in view of Legmann as evidenced by Michl and Goudar, as applied to claims 21 and 25-30, further in view of Michl et al., Communications biology 2.1 (2019): 1-12 (cited above).
Claims 31, 35 and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Paldus in view of Legmann as evidenced by Michl and Goudar, as applied to claims 21 and 25-30, in that: the detected and adjusted parameters further include CO2 and HCO3-.
Michl teaches that bicarbonate (CO2/HCO3-) buffer systems are preferred for use in mammalian cell culture systems (since it matches the physiological buffering system), and that it is possible to derive HCO3- levels by monitoring CO2 and pH levels (p. 2-5, under Setting medium pH by pCO2 and [HCO3-]; Fig. 1c; p. 9, Recommendation 1). Michl further teaches that monitoring pH, CO2 and [HCO3-] levels is important for monitoring and controlling pH in bicarbonate buffered systems (p. 2-5, under Setting medium pH by pCO2 and [HCO3-]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Paldus in view of Legmann to monitor and control levels of pH, O2 and glucose in culture medium in a bioreactor by flowing medium between the bioreactor and a reservoir wherein the parameters further include CO2 and HCO3- because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to include CO2 and HCO3- in the parameters monitored/adjusted by the method of Paldus in view of Legmann because Michl teaches that such parameters are important for monitoring and controlling pH in bicarbonate-buffered culture media, which is preferred for mammalian cell culture processes.  Including CO2 and HCO3- in the parameters monitored/adjusted by the method of Paldus in view of Legmann would have led to predictable results with a reasonable expectation of success because Paldus teaches that the monitored/adjusted parameters can include pH and CO2, and Michl teaches that each of pH, CO2 and HCO3- are linked and would thus change simultaneously in bicarbonate-buffered systems (and moreover, Michl and Goudar further evidence that glucose and O2 would further be expected to vary along with pH, CO2 and HCO3-).
Regarding claim 35, Michl teaches that HCO3- can be derived from a sensor(s) measuring pH and CO2.  Note the prior art does not teach a separate sensor for measuring HCO3-, as recited in claim 36.
Regarding claims 37-40, these limitations are addressed above with respect to claims 27-30, respectively.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657